DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 2 February 2021.  Claims 1-15 are pending and considered below.         

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant invention is afforded priority to international application number PCT/KR2019/010794, filed on August 23, 2019, which is based on and claimed priority of a Korean patent application number 10- 2018-0108862, filed on September 12, 2018.  Thus the instant invention is afforded a priority date of 12 September 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
A method for controlling an electronic device, the method comprising:
sharing data on an advertisement with another electronic device to obtain a program for verifying the shared data; 
transmitting the obtained program to the another electronic device; 
generating, based on an event on an advertisement occurring, a first data comprising information on the event with respect to the advertisement; 
transmitting the generated first data to the another electronic device; 
receiving a second data comprising information on the event with respect to the advertisement generated from the another electronic device; and 
verifying the second data by using the program

Examiner Note: While no hardware elements are recited in method claim 1 as performing the limitations of the claimed invention, the Examiner interprets the claimed invention, when viewed in the context of the system claims 10-15 and the written description, to be performed by a processing or computing system.

Under Step One of the analysis under the Mayo framework, claims 1-9 is/are drawn to methods (i.e., a process), and claims 10-15 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-15 is/are drawn to one of the statutory categories of invention.


Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of sharing data on an advertisement with another electronic device to obtain a program for verifying the shared data; transmitting the obtained program to the another electronic device; generating, based on an event on an advertisement occurring, a first data comprising information on the event with respect to the advertisement; transmitting the generated first data to the another electronic device; receiving a second data comprising information on the event with respect to the advertisement generated from the another electronic device; and verifying the second data by using the program.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations, and as well is similar to abstract ideas related to mental processes or concepts performed in the human mind including observation, evaluation, judgement, or opinion.

	Independent claim 10 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recites limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea or judicial exception under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using an electronic device, processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor or electronic device is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [103] recites “processor 130 may include a data learner 610 and a data determiner ,” written description paragraph [104] recites “the data learner 610 and the data determiner 620 may be manufactured in the form of a dedicated hardware chip for artificial intelligence (AI), or manufactured as a generic-purpose processor (e.g., CPU or application processor) or a part of a graphics dedicated processor (e.g., a graphics processing unit (GPU)) and mounted on the various electronic devices described above,” written description paragraph [105] recites “the data learner 610 and the data determiner 620 may be mounted to one server, or may be mounted to each of the separate servers,” and written description paragraph [127] recites “machine may call an instruction stored in the storage medium, and as a device capable of operating according to the called instruction, may include an electronic device (e.g., electronic device 100) according to the above-mentioned embodiments. Based on the instruction being executed by the processor, the processor may directly or under the control of the processor perform a function corresponding to the instruction using different elements. The instructions may include a code generated by a compiler or executed by an interpreter. The machine-readable storage medium may be provided in the form of a non-transitory storage medium.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-9 and 11-15 are directed to the judicial exception as explained above for Claims 1 and 10, and are further directed to limitations related to the encryption and decryption of data, the implementation of a trained artificial intelligence model, and time information or other information or data related to the generation of advertisement data.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
	Dependent claims 2-9 and 11-15 do not add more to the abstract idea of independent Claims 1 and 10 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Examiner Note, Eligibility under 35 USC 101
	The Examiner notes that disclosures of the written description as included at least at paragraph [104] as recited, “at least one from among the data learner 610 and the data determiner 620 may be manufactured in the form of a dedicated hardware chip for artificial intelligence (AI), or manufactured as a generic-purpose processor (e.g., CPU or application processor) or a part of a graphics dedicated processor (e.g., a graphics processing unit (GPU)) and mounted on the various electronic devices described above. The dedicated hardware chip for artificial intelligence may, as a dedicated processor specializing probability calculation, have a higher parallel processing performance than the generic-purpose processor according to the related art and may quickly process computation tasks in the field of artificial intelligence such as machine learning,” if incorporated into the claims would result in the claims becoming eligible under 35 USC 101 because a dedicated/specialized artificial intelligence hardware chip or processor would result in an improvement to parallel processing performance.  

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Applicant’s independent method claim 1 recites a “method for controlling an electronic device,” and the limitations “sharing data…,” “transmitting the obtained program…,” “generating…a first data…,” “transmitting the generated first data…,” receiving a second data…,” and “verifying the second data…,” however there is no recitation of the steps being performed by a hardware processor or computer in either the preamble of the claims or the body of the claim.  Thus the claims are silent as to wherein the computer or processor implemented steps take place, that is, which specific steps are performed by a computer or processor or equivalent, thus creating indefiniteness because of a lack of clarity as to where the computer implementation takes place, and also raises a metes and bounds issue regarding the extent of the claimed limitations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cochran et al. (20090125719).

Claims 1 and 10:	Cochran discloses a method and electronic device for controlling an electronic device, the method comprising: 
sharing data on an advertisement with another electronic device to obtain a program for verifying the shared data ([56, 57, 60 “content server software 53 delivers to the advertiser's server any information needed to perform the protocols, including for example the recent ad presentation and ad clicking activity of the browser in question,” 61]); 
transmitting the obtained program to the another electronic device ([60]); 
generating, based on an event on an advertisement occurring, a first data comprising information on the event with respect to the advertisement ([79 “content server software 53 generates new data (P.sub.new) containing information regarding the current interaction between the browser 51 and the content server software 53. Some examples of the types of information contained in this new data are discussed below. The content server software 53 also generates an identifier (N.sub.new) and a key (K.sub.new) and uses a symmetric encryption algorithm (E) to encrypt the new data using K.sub.new as a key (E(K.sub.new, P.sub.new)),”]); 
transmitting the generated first data to the another electronic device ([79, 80, 81 “if the user device 28 has encrypted data (E(K.sub.old, P.sub.old)), containing information about previous interactions between the browser 51 and the content server software 53, and an unencrypted identifier (N.sub.old) stored in its memory module 610a when the browser 51 sends the request 66, the browser 61 sends both of these items along with the request,”]); 
receiving a second data comprising information on the event with respect to the advertisement generated from the another electronic device ([79 “content server software 53 generates new data (P.sub.new) containing information regarding the current interaction between the browser 51 and the content server software,” 80, 81 “content server software 53, and an unencrypted identifier (N.sub.old) stored in its memory module 610a when the browser 51 sends the request 66, the browser 61 sends both of these items along with the request,” 82-86]); and 
verifying the second data by using the program ([80, 81, 82 “content server software 53 generates a new identifier/key pair (N.sub.new/K.sub.new) and uses the new key to encrypt the updated data (E(K.sub.new, P.sub.new)). The new identifier/key pair 111 is stored in the lookup table 105 and the old identifier/key (K.sub.old/N.sub.old) is deleted from the lookup table or marked as used, so that each identifier and key are only used one time,” 83]).  

Claims 2 and 11:	Cochran discloses the method and electronic device as for Claims 1 and 10 above, and Cochran further discloses wherein the first data is data encrypted by using a unique key information in the electronic device ([79 “content server software 53 also generates an identifier (N.sub.new) and a key (K.sub.new) and uses a symmetric encryption algorithm (E) to encrypt the new data using K.sub.new as a key (E(K.sub.new, P.sub.new)),” 80, 81]).  

Claims 3 and 12:	Cochran discloses the method and electronic device as for Claims 1 and 10 above, and Cochran further discloses wherein the verifying comprises: 
decrypting the second data ([47, 82 “content server software 53 extracts the encrypted data 81 from the mutating cookie 71 and decrypts the data 81 using the key,”]); and 
verifying the second data by comparing information on an event comprised in the decrypted second data and information on an event comprised in the first data ([78 “If the user device 28 does not have the encrypted data and the unencrypted identifier stored in its memory module 610a, then the browser 51 transmits only the request 66 to the content server software,” 82 “content server software 53 generates updated data (P.sub.new) containing information about this interaction and previous interactions between the browser 51 and the content server software 53 in the manner described below. In addition, the content server software 53 generates a new identifier/key pair (N.sub.new/K.sub.new) and uses the new key to encrypt the updated data (E(K.sub.new, P.sub.new)),”]).  

Claims 4 and 13:	Cochran discloses the method and electronic device as for Claims 1 and 10 above, and Cochran further discloses wherein the first data or the second data comprises at least one from among time information at which the first data or the second data is generated, information of the electronic device or the another electronic device, and time information at which the first data or the second data is shared with the another electronic device ([83 “fields pertaining to the state information of the browser. Included among the possible fields in the mutating cookie 71 are: a unique identifier for the browser 51; the time of day that the mutating cookie 71 was placed on the browser 51 (or the time the mutating cookie 71 was sent to the browser 51); the time that the browser 51 spent viewing one or more ads; the respective times of the browser's 51 last ten ad clicks; the respective times of the last ten ad loads onto the browser 51; the Internet Protocol (IP) address of the browser 51; information describing a plurality of previous clicks (e.g. the previous thirty-two clicks), such as the domain, the URL, a context or keyword, and the time of day of each click,” 92, 120-122]).  

	Claim 7:	Cochran discloses the method as for Claim 1 above, and Cochran further discloses wherein, based on the electronic device being an electronic device generating advertisement data, the first data comprises at least one from among identification information on the advertisement data ([61 “metrics and other protocols can be applied to all of the ads for a particular advertiser, some subgroup of ads, or each ad individually. Finally, by separately tracking which ad has been shown to which browser,”]), time information at which the advertisement data is generated, and time information at which the generated advertisement data is transmitted to the another electronic device ([83 “the time of day that the mutating cookie 71 was placed on the browser 51 (or the time the mutating cookie 71 was sent to the browser 51); the time that the browser 51 spent viewing one or more ads; the respective times of the browser's 51 last ten ad clicks; the respective times of the last ten ad loads onto the browser 51; the Internet Protocol (IP) address of the browser 51; information describing a plurality of previous clicks (e.g. the previous thirty-two clicks), such as the domain, the URL, a context or keyword, and the time of day of each click,” 120-122, 128, 132, 138]).

Claim 8:	Cochran discloses the method as for Claim 1 above, and Cochran further discloses wherein, based on the electronic device being an advertisement platform electronic device, the first data comprises at least one from among identification information on an another electronic device which generates advertisement data ([61 “metrics and other protocols can be applied to all of the ads for a particular advertiser, some subgroup of ads, or each ad individually. Finally, by separately tracking which ad has been shown to which browser,”]), and time information at which the second data which is generated from another electronic device that generates the advertisement data is received ([83 “the time of day that the mutating cookie 71 was placed on the browser 51 (or the time the mutating cookie 71 was sent to the browser 51); the time that the browser 51 spent viewing one or more ads; the respective times of the browser's 51 last ten ad clicks; the respective times of the last ten ad loads onto the browser 51; the Internet Protocol (IP) address of the browser 51; information describing a plurality of previous clicks (e.g. the previous thirty-two clicks), such as the domain, the URL, a context or keyword, and the time of day of each click,” 120-122, 128, 132, 138]).  

Claim 9:	Cochran discloses the method as for Claim 1 above, and Cochran further discloses wherein, based on the electronic device being an advertisement media electronic device, the first data comprises at least one from among identification information on an another electronic device generating advertisement data ([61 “metrics and other protocols can be applied to all of the ads for a particular advertiser, some subgroup of ads, or each ad individually. Finally, by separately tracking which ad has been shown to which browser,”]), time information at which the advertisement data is disclosed, and information on the advertisement data of an external electronic device based on the advertisement data being used from the external electronic device with which the program is not shared ([57 “functions may be integrated into the content server software 53, or may be a separate software component on the content server 22, or the functions may be stored and executed from a different hardware platform altogether,” 58, 83 “the time of day that the mutating cookie 71 was placed on the browser 51 (or the time the mutating cookie 71 was sent to the browser 51); the time that the browser 51 spent viewing one or more ads; the respective times of the browser's 51 last ten ad clicks; the respective times of the last ten ad loads onto the browser 51; the Internet Protocol (IP) address of the browser 51; information describing a plurality of previous clicks (e.g. the previous thirty-two clicks), such as the domain, the URL, a context or keyword, and the time of day of each click,” 120-122, 128, 132, 138]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran et al. (20090125719) in view of Bramberger et al. (20190122258).

Claims 5 and 14:	Cochran discloses the method and electronic device as for Claims 1 and 10 above, and Cochran further discloses: 
wherein the second data comprises information on data input from an external electronic device with which the program is not shared ([57 “functions may be integrated into the content server software 53, or may be a separate software component on the content server 22, or the functions may be stored and executed from a different hardware platform altogether,” 58]). 
Cochran does not explicitly disclose, however Bramberger discloses:
wherein the method comprises inputting the second data to a trained artificial intelligence model to obtain reliability of the second data ([26 “score is generated in relation to a reliability score, for example, based on a loss function indicating the system's confidence in the reliability of the estimated score (e.g., if the training set does not map well to the actual features received, the reliability may be low, and if the training set maps identically to the actual features received, the reliability may be high, and 
wherein the artificial intelligence model is an artificial intelligence model trained to verify reliability of data received from the external electronic device ([26, 40]). 
Therefore it would be obvious for Cochran to input the second data to a trained artificial intelligence model to obtain reliability of the second data and wherein the artificial intelligence model is an artificial intelligence model trained to verify reliability of data received from the external electronic device as per the steps of Bramberger in order to increase the validity and reliability of information and results obtained by execution of the artificial intelligence model and advertisement information, and enable advertisers to more precisely monitor the delivery and results of advertisement campaigns.

Claims 6 and 15:	Cochran discloses the method and electronic device as for Claims 1 and 10 above, and Cochran does not explicitly disclose, however Bramberger discloses wherein the trained artificial intelligence model comprises being periodically trained by using data identified as fraud data by the electronic device and the another electronic device as learning data ([82, 114, 117 “outputs may be used for reinforcement learning of the neural network (e.g., a neural network attuned to the specific type of fraud),” 120]). 
Therefore it would be obvious for Cochran wherein the trained artificial intelligence model comprises being periodically trained by using data identified as fraud data by the electronic device and the another electronic device as learning data as per the steps of Bramberger in order to increase the validity and reliability of information and results obtained by execution of the artificial intelligence model and advertisement information, and enable advertisers to more precisely monitor the delivery and results of advertisement campaigns.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Sohum et al. (20200118163) for disclosures related to the detection of advertisement fraud
See Kokernak (20190236214) for disclosures related to detecting advertisement fraud with a blockchain ledger
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682